IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STEVEN FRIEDMAN, INDIVIDUALLY             : No. 534 EAL 2018
AND AS EXECUTOR OF THE ESTATE             :
OF GAIL FRIEDMAN, DECEASED                :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
KEVIN M. FOSNOCHT, MD AND PENN            :
PRESBYTERIAN MEDICAL CENTER,              :
AKA A UNIT OF THE HOSPITALS OF            :
THE UNIVERSITY OF PENNSYLVANIA-           :
PENN PRESBYTERIAN, IN TURN AKA A          :
UNIT OF THE UNIVERSITY OF                 :
PENNSYLVANIA HEALTH SYSTEM, IN            :
TURN AKA AS A UNIT OF THE                 :
TRUSTEES OF THE UNIVERSITY OF             :
PENNSYLVANIA, AND FRESENIUS               :
MEDICAL CARE NORTH AMERICA, AND           :
DAVITA KIDNEY CARE, AKA A UNIT OF         :
DAVITA HEALTHCARE PARTNERS, INC.          :
                                          :
                                          :
PETITION OF: STEVEN FRIEDMAN              :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.